DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently amended). A configurable optical device, characterised in that it comprises a configurable optical element [[(1)]] with an active region [[(2)]] consisting of an entry surface [[(21)]] and an exit surface [[(22)]] for light beams and a perimeter region [[(3)]], wherein the optical element [[(1)]] comprises at least one first transparent electrode [[(4)]] divided into sections [[(41)]] and at least one transparent counter electrode [[(5)]], wherein the optical element [[(1)]] has electrical connections for the electrodes [[(4, 5)]] and/or sections [[(41)]], said electrical connections being located in the perimeter region [[(3)]] of the optical element [[(1)]], wherein the device is configured so that, upon application of potential differences between each section [[(41)]] of the first electrode [[(4)]] and the counter electrode [[(5)]], electric fields are generated that selectively alter the degree of commutation of the optical element [[(1)]] respectively in regions corresponding to the sections [[(41)]] of the first electrode 
Claim 2 (Currently amended). The configurable optical device according to claim 1, characterised in that it comprises a first optical element [[(1)]] and a second optical element [[(1)]] placed in series with the first optical element [[(1)]], wherein the first optical element [[(1)]] has the counter electrode [[(5)]] thereof not divided into sections, and wherein the second optical element [[(1)]] has the counter electrode [[(5)]] thereof divided into sections. 
Claim 3 (Currently amended). The configurable optical device according to claim 1, characterised in that it comprises two optical elements [[(1)]] placed in series. 

Claim 5 (Currently amended). The configurable optical device according to claim 1, characterised in that the commutation material in one or more of the optical elements [[(1)]] is a polymerisable liquid crystal. 
Claim 6 (Currently amended). The configurable optical device according to claim 2, characterised in that it is configured so that, upon application of the corresponding electric fields, the optical path profile of the adjacent optical elements [[(1)]] placed in series corresponds to that of spiral diffractive lenses. 
Claim 7 (Currently amended). The reconfigurable optical device according to claim 2, characterised in that it is configured so that, upon application of the corresponding electric fields, the optical path profile of the adjacent optical elements [[(1)]] placed in series corresponds to that of spiral phase plates. 
Claim 8 (Currently amended). The configurable optical device according to claim 2, characterised in that it is configured so that, upon application of the corresponding electric fields, the optical path profile of at least one of the adjacent optical elements [[(1)]] placed in series corresponds to that of a spiral diffractive lens and that the profile of at least one of the remaining adjacent optical elements [[(1)]] placed in series corresponds to that of a spiral phase plate.
Claim 9 (Original). The configurable optical device according to claim 6, characterised in that two spiral diffractive lenses are positioned in series, with a certain gap between them, so that the focal lengths of both lenses coincide, which allows them to function as a tunable telescope or 
Claim 10 (Currently amended). The configurable device according to claim 1 , characterised in that one of the electrodes [[(4, 5)]] includes structures with electromagnetic resonance frequencies which are variable depending on the commutation state of the adjacent liquid crystal. 
Claim 11 (Currently amended). A method for manufacturing a configurable optical device, characterised in that it comprises: - arranging at least two optical elements [[(1)]], according to claim 1, arranged in series; - applying a pattern of potential differences between the sections [[(41)]] of the first electrode [[(4)]] and the counter electrode [[(5)]] of each optical element [[(1)]], thus producing an electric field that alters the commutation profile and consequently, the optical path profile of the optical element [[(1)]], which changes the topological charge of an incident light beam. 
Claim 12 (Currently amended). The method for manufacturing a configurable optical device according to claim 11, characterised in that the optical elements [[(1)]] use liquid crystal as electro-optical material. 
Claim 13 (Currently amended). The method for manufacturing a configurable optical device according to claim 12, characterised in that the optical elements [[(1)]] use polymerisable liquid crystal as electro-optical material and wherein the method comprises curing the polymerisable liquid crystal, obtaining a diffractive device with a variation profile having a fixed or partially tunable phase. 
Claim 14 (Currently amended). The method for manufacturing a configurable optical device according to claim 11, characterised in that it comprises applying an electric field 
Claim 15 (Original). The method for manufacturing a configurable optical device according to claim 14, characterised in that it comprises positioning both spiral diffractive lenses in series, with a certain gap between them, so that the focal lengths of both lenses coincide, which allows them to function as a tunable telescope or beam expander, altering the topological charge of the lenses.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the device is configured so that upon application of a first suitable pattern of electric fields, the optical path profile of the optical element corresponds to that of a spiral diffractive lens with a first focal length and a first topological charge, and so that upon application of a second suitable pattern of electric fields, the optical path profile of the optical element corresponds to that of a spiral diffractive lens with a second focal length and a second topological charge, wherein the counter electrode is also divided into sections, and consequently both electrodes are configured both to have different electrical potentials in each section and to have equal electrical potentials in each section, and wherein the section distribution of the first electrode is different from the section distribution of the counter electrode, thus allowing the device to be reconfigured in order to create two independent sets of 
Claims 2-15 are allowable due to dependency to claim 1.
US 20160202493 A1 to Hong for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Hong discloses various limitations of base claim 1: a configurable optical device, characterised in that it comprises a configurable optical element (Fig. 3) with an active region (Fig. 1 region 240) consisting of an entry surface (See Fig. 1 and Fig. 3) and an exit surface (See Fig. 1 and Fig. 3) for light beams and a perimeter region (See Fig. 1 region surrounding region 240), wherein the optical element comprises at least one first transparent electrode (Fig. 3 electrode 214) divided into sections (as shown in Fig. 3) and at least one transparent counter electrode (Fig. 3 electrode 222), wherein the device is configured so that, upon application of potential differences between each section of the first electrode and the counter electrode, electric fields are generated that selectively alter the degree of commutation of the optical element (As shown in Fig. 5, showing various degrees of potential differences) respectively in regions corresponding to the sections of the first electrode (See Fig. 5), thus creating an optical path profile, which configures a certain topological charge and a certain focus of an incident light beam, according to the pattern of electric fields applied to the sections of the first electrode (See Fig. 5-Fig. 7).  
However, Hong does not disclose that “the device is configured so that upon application of a first suitable pattern of electric fields, the optical path profile of the optical element corresponds to that of a spiral diffractive lens with a first focal length and a first topological charge, and so that upon application of a second suitable pattern of electric fields, the optical 
Further, US 8553197 B2 to Galstian et al. discloses the optical element has electrical connections for the electrodes and/or sections, said electrical connections being located in the perimeter region of the optical element (As suggested Fig. 4D), but does not disclose that the device is configured so that upon application of a first suitable pattern of electric fields, the optical path profile of the optical element corresponds to that of a spiral diffractive lens with a first focal length and a first topological charge, and so that upon application of a second suitable pattern of electric fields, the optical path profile of the optical element corresponds to that of a spiral diffractive lens with a second focal length and a second topological charge, wherein the counter electrode is also divided into sections, and consequently both electrodes are configured both to have different electrical potentials in each section and to have equal electrical potentials in each section, and wherein the section distribution of the first electrode is different from the section distribution of the counter electrode, thus allowing the device to be reconfigured in order to create two independent sets of optical path profiles, which changes the topological charge and the focus of an incident light beam in different ways.  Therefore, the prior art of record taken .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EDMOND C LAU/            Primary Examiner, Art Unit 2871